       Case 2:19-cr-00234-KJM Document 50 Filed 08/12/20 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     DANIEL WALKER
7
8                               IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:19-cr-00234- KJM
11                                               )
     Plaintiff,                                  )   AMENDED [PROPOSED] ORDER TO
12                                               )   AMEND CONDITIONS OF PRETRIAL
     vs.                                         )   RELEASE
13                                               )
     DANIEL WALKER                               )
14                                               )
                                                 )
15   Defendant.                                  )
                                                 )
16
     IT IS HEREBY ORDERED that Mr. DANIEL WALKER’s confinement and curfew conditions
17
     are modified as follows:
18
     Special Conditions #14, 15, and 18, as noted below, be removed.
19
        14. Following release from inpatient treatment, you must participate in the following location
20
            monitoring program component and abide by all the requirements of the program, which
21          will include having a location monitoring unit installed in your residence and a radio
            frequency transmitter device attached to your person. You must comply with all
22
            instructions for the use and operation of said devices as given to you by the Pretrial Services
23          Agency and employees of the monitoring company. You must pay all or part of the costs
            of the program based upon your ability to pay, as determined by the pretrial services officer;
24
25      15. CURFEW: You must remain inside your residence every day from 8pm to 8am, or as
            adjusted by the pretrial services officer for medical, religious services, employment or
26          court-ordered obligation;
27
        16. //
28
        17. //
                                                      -1-
       Case 2:19-cr-00234-KJM Document 50 Filed 08/12/20 Page 2 of 2


1       18. You must participate in the Better Choices court program and comply with all the rules and
2           regulations of the program. You must remain in the program until released by a pretrial
3           services officer. In accordance with this condition, you must appear before the Honorable
4           Allison Claire, Courtroom 26, on a date and time to be determined.
5
     All other conditions of release are to remain as previously ordered.
6
7    DATED: August 11, 2020                                ________________________________
                                                           HON. EDMUND F. BRENNAN
8                                                          United States Chief Magistrate Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
